At a former day of this term this case was dismissed because of a defective recognizance. An appeal bond, executed in conformity with the statute, having been filed within fifteen days after the date of said dismissal, the appeal will now be reinstated and considered on its merits.
It is provided by the terms of Article 760, C. C. P., that when an appeal is taken from the judgment rendered in any criminal action in any court of record in this State the defendant shall be entitled, with or without an order of court, to thirty days after the day of adjournment of court in which to prepare or cause to be prepared and filed * * * bills of exception; and that upon good cause shown the judge may extend the time in which to file said bills of exception. The trial term of the court below ended in June, 1930. Nowhere in the record do we find any order made during said term allowing appellant more than the statutory thirty days for filing his bills of exception. We do find in the record an order entered on September 4, 1930, attempting to extend the *Page 605 
time for such filing. This court has often said that the trial courts have no power or authority to enter extending orders after the time originally allowed either by statute or by some order, has expired. The bills of exception in this case appear to have been filed on September 4, 1930. We regret that we can not consider same because filed too late. Mireles v. State,98 Tex. Crim. 396, 266 S.W. 418; Miller v. State,98 Tex. Crim. 621, 267 S.W. 487.
The statement of facts seems to furnish ample support to the jury's conclusion of guilt. Following a conversation had with appellant after the disappearance of the alleged stolen cattle, officers went to a point described by appellant and found there where animals had been butchered. Appellant made a written confession in conformity with the statute admitting his guilt. He denied upon the stand that the facts stated by him were true, but this was a question for the jury, and they have solved it against him.
Finding no error in the record, the judgment will be affirmed.
Affirmed.